Case 20-61915-bem         Doc 70    Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                    Document     Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                             CHAPTER 11
 GORDON JENSEN HEALTH CARE
 ASSOCIATION, INC.,                                 CASE NO. 20-61915-BEM

    Debtor.


                      BOKF, N.A. EXHIBIT LIST
FOR HEARING ON BOKF, N.A.’S MOTION TO DISMISS, FOR RELIEF FROM STAY,
               OR TO APPOINT A CHAPTER 11 TRUSTEE

       #                DESCRIPTION                 ID       OBJECTION         ADMITTED
 B-1          (Bama Oaks – AL) Bond
              Issuance to Bama Oaks
              Retirement, LLC for Assisted
              Living Facility (Sept. 28, 2012)
 B-2          (Bama Oaks – IL) Bond Issuance
              to Bama Oaks Retirement, LLC
              for the Independent Living
              Facility (Nov. 29, 2012)
 B-3          (Gordon Jensen – SNF) Bond
              Issuance to Gordon Jensen Health
              Care Association, Inc. for the
              Skilled Nursing Facility (Sept. 26,
              2013)
 B-4          (Bama Oaks – AL/IL)
              Management Agreement between
              Bama Oaks Retirement, LLC and
              Saint Simons Health Care, LLC
              (Sept. 28, 2012)
 B-5          (Gordon Jensen – SNF)
              Management Agreement between
              Knollwood NH, LLC and
              Conquest Health Systems, LLC
              (November 1, 2018)




9618183.3
Case 20-61915-bem       Doc 70    Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                  Document     Page 2 of 7



 B-6        (Gordon Jensen – SNF)
            Management Agreement between
            Knollwood NH, LLC and Marsh
            Pointe Management, LLC
            (November 1, 2018)
 B-7        SEC Complaint Against
            Christopher F. Brogdon and
            Various Relief Defendants (Nov.
            20, 2015)
 B-8        Final Judgment in SEC Action
            (Jan. 17, 2020)
 B-9        SEC Application for Writ of
            Garnishment Directed to Marsh
            Pointe Management, LLC (Sept.
            25, 2020)
 B-10       Brogdons’ Objections to
            Applications for Writ of
            Garnishment (Oct. 5, 2020)
 B-11       United States District Court for
            the District of New Jersey’s Order
            Denying Objections to Writs of
            Garnishment (Nov. 18, 2020)
 B-12       Writ of Garnishment Against
            Marsh Pointe Management, LLC
            (Oct. 19, 2020)
 B-13       Marsh Pointe Management,
            LLC’s Answer to Writ of
            Garnishment (Nov. 9, 2020)
 B-14       Monitor’s 10th Quarterly Report
            in SEC Action (July 23, 2018)
 B-15       (Bama Oaks – AL) Bama Oaks
            Payoff for Assisted Living
            Facility Bond Issuance (Sept. 30,
            2020)
 B-16       (Bama Oaks – IL) Bama Oaks
            Payoff for Independent Living
            Facility Bond Issuance (Sept. 30,
            2020)




                                                 2
9618183.3
Case 20-61915-bem       Doc 70    Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                  Document     Page 3 of 7



 B-17       (Gordon Jensen –SNF) Gordon
            Jensen Payoff for Skilled Nursing
            Facility Bond Issuance (Sept. 30,
            2020)
 B-18       (Bama Oaks – AL/IL) Bama
            Oaks Retirement, LLC’s
            Schedules (Feb. 27, 2020)
 B-19       (Bama Oaks – AL/IL)
            Bama Oaks Retirement, LLC’s
            Disclosure Statement (Aug. 28,
            2020)
 B-20       (Bama Oaks – AL/IL)
            Bama Oaks Retirement, LLC’s
            Chapter 11 Plan (Aug. 28, 2020)
 B-21       (Bama Oaks – AL/IL)
            United States Trustee’s Objection
            to Disclosure Statement and Plan
            of Bama Oaks Retirement, LLC
            (October 15, 2020)
 B-22       (Gordon Jensen – SNF)
            Gordon Jensen Health Care
            Association, Inc.’s Schedules
            (Feb. 27, 2020)
 B-23       (Gordon Jensen – SNF)
            Gordon Jensen Health Care
            Association, Inc.’s Disclosure
            Statement (Aug. 28, 2020)
 B-24       (Gordon Jensen – SNF)
            Gordon Jensen Health Care
            Association, Inc.’s Chapter 11
            Plan (Aug. 28, 2020)
 B-25       (Gordon Jensen – SNF)
            United States Trustee’s Objection
            to Disclosure Statement and Plan
            of Gordon Jensen Health Care
            Association, Inc. (Oct. 26, 2020)
 B-26       (Bama Oaks – AL) Bama Oaks
            Proof of Claim 11-1 for Assisted
            Living Facility Bond Issuance
            (May 4, 2020)


                                                3
9618183.3
Case 20-61915-bem      Doc 70    Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                 Document     Page 4 of 7



 B-27       (Bama Oaks – IL) Bama Oaks
            Proof of Claim 12-1 for
            Independent Living Bond
            Issuance (May 4, 2020)
 B-28       (Gordon Jensen – SNF)
            Gordon Jensen Proof of Claim 2-
            1 for Skilled Nursing Bond
            Issuance (May 4, 2020)
 B-29       (Bama Oaks – AL/IL) Transcript
            of Bama Oaks 341 Meeting of
            Creditors Before Vanessa Leo
            (Mar. 5, 2020)
 B-30       (Bama Oaks – AL/IL) Transcript
            of Bama Oaks 341 Meeting of
            Creditors Before Vanessa Leo
            (July 27, 2020)
 B-31       (Gordon Jensen – SNF)
            Transcript of Gordon Jensen 341
            Meeting of Creditors Before
            Vanessa Leo (Mar. 5, 2020)
 B-32       (Gordon Jensen – SNF)
            Transcript of Gordon Jensen 341
            Meeting of Creditors Before
            Vanessa Leo (July 27, 2020)
 B-33       (Bama Oaks – AL/IL) Monthly
            Operating Reports (February-
            October, 2020)
 B-34       (Gordon Jensen - SNF) Monthly
            Operating Report (August 2020)
 B-35       (Bama Oaks – IL) Appraisal of
            Gordon Oaks Independent Living
            Facility (Aug. 26, 2020)
 B-36       (Bama Oaks – AL) Appraisal of
            Gordon Oaks Assisted Living
            Facility (Aug. 19, 2020)
 B-37       (Gordon Jensen – SNF)
            Appraisal of Knollwood
            Healthcare (Aug. 26, 2020)




                                              4
9618183.3
Case 20-61915-bem      Doc 70   Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                Document     Page 5 of 7



 B-38       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Income
            Statement for the Twelve Months
            Ending December 31, 2019
 B-39       (Bama Oaks – AL/IL) Photos of
            Gordon Oaks Facility (May 2020)
 B-40       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Income
            Statement for the One Month
            Ending January 31, 2020
 B-41       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Balance
            Sheet January 31, 2020
 B-42       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Income
            Statement for the Three Months
            Ending March 31, 2020
 B-43       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Income
            Statement for the Four Months
            Ending April 30, 2020
 B-44       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Income
            Statement Ending June 30, 2020
 B-45       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living General
            Ledgers (2019)
 B-46       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living General
            Ledgers (2020)
 B-47       (Bama Oaks – AL/IL) Gordon
            Oaks Assisted Living Rent Roll
            by Type (February 2020)
 B-48       (Bama Oaks – AL/IL) Gordon
            Oaks Rent Roll by Unit Type
            (November 2020)
 B-49       (Bama Oaks – AL/IL) Gordon
            Oaks Competitor List




                                              5
9618183.3
Case 20-61915-bem      Doc 70    Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                 Document     Page 6 of 7



 B-50       (Gordon Jensen – SNF)
            Gordon Jensen Health Care
            Association Balance Sheet (June
            30, 2018)
 B-51       (Gordon Jensen – SNF)
            Knollwood Healthcare Income
            Statement Summary (Dec. 1,
            2019 – December 31, 2019)
 B-52       (Gordon Jensen – SNF)
            Knollwood Borrowers PPP
            Application
 B-53       (Gordon Jensen – SNF)
            Knollwood GL Detail – YTD –
            June 2020
 B-54       (Gordon Jensen – SNF)
            Knollwood Financials – Balance
            Sheet as of June 30, 2020
 B-55       (Gordon Jensen – SNF)
            Knollwood Healthcare Income
            Statement Summary (Mar. 1,
            2020 – Mar. 31, 2020)
 B-56       (Gordon Jensen – SNF)
            Knollwood Healthcare Income
            Statement Summary (Apr. 1,
            2020 – Apr. 30, 2020)
 B-57       (Gordon Jensen – SNF)
            Knollwood Cost Report –
            November 2018 to June 2019
 B-58       (Gordon Jensen – SNF)
            Knollwood Medicare Cost Report
            – January 2019 to December
            2019
 B-59       (Gordon Jensen – SNF)
            Knollwood Healthcare Income
            Statement Summary - June 30,
            2020
 B-60       (Gordon Jensen – SNF)
            Knollwood Healthcare Balance
            Sheet (Sept. 30, 2020)



                                              6
9618183.3
Case 20-61915-bem       Doc 70   Filed 12/04/20 Entered 12/04/20 17:25:40   Desc Main
                                 Document     Page 7 of 7



 B-61       (Gordon Jensen – SNF)
            Knollwood Healthcare Medicaid
            Uniform Cost Report (July 1,
            2019 – June 30, 2020)
 B-62       (Gordon Jensen – SNF)
            Alabama Medicaid Rate Change
            Letter (Jan. 17, 2020)
 B-63       (Gordon Jensen – SNF)
            Knollwood Healthcare Per Diem
            Rate Computation (Apr. 24,
            2020)
 B-64       (Gordon Jensen – SNF)
            Alabama Medicaid Rate Change
            Letter (July 1, 2020)
 B-65       (Gordon Jensen – SNF)
            Alabama Medicaid Agency Rate
            Change Letter (Sept. 16, 2020)
 B-66       (Gordon Jensen – SNF)
            Pathway Health Executive
            Summary (August 2020)
 B-67       (Gordon Jensen – SNF)
            CMS COVID Data Chart
 B-68       Marketing Report from Mike
            Pardoll (Nov. 3, 2020)
 B-69       Article on Senior Housing M&A
            Activity (Oct. 12, 2020)
 B-70       (Gordon Jensen – SNF)
            Letter of Interest from Noland
            Health Services, Inc. (May 26,
            2020)




                                             7
9618183.3
